DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 19, 2022, has been entered.
Claims 1-4, 7-9, 11-14, and 17 are amended. 
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Objections
Claim 7 is objected to for being ungrammatical. The claim specifies that the support structures “constrain movement of the first process kit ring carrier…and the second process kit ring each [sic] of six degrees of freedom.” Possibly, a preposition, such as in, ought to be inserted between “ring” and “each.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sarode Vishwanath et al., US 2019/0088531, in view of Wong et al., US 2018/0019142.
Claims 1, 7: Sarode discloses a process kit enclosure system, comprising (Fig. 9):
A plurality of walls (992) that at least partially enclose an interior volume of the process kit enclosure [0076];
A first support structure (991) comprising first and second horizontal fins (994);
A second support structure (991’) comprising third and fourth horizontal fins (994’);
Wherein the first and third fins support a first process kit ring carrier (213) which, in turn, supports a first process kit ring (110);
Wherein the second and fourth fins support a second process kit ring carrier (213’) which, in turn, supports a second process kit ring (110’);
A front interface coupled to one or more of the plurality of walls [0077].
The final paragraph of claim 1 recites the features of a “wafer processing system” and a “robot,” both of which are external to the purview of the process kit enclosure system. As such, Sarode’s device must simply demonstrate the theoretical capacity to functionally couple with these two features in the manner claimed in order to satisfy the threshold for rejection. Because Sarode’s process kit enclosure is capable of both interfacing with a wafer processing system, if properly situated, and receiving the ingress of a robot, these limitations are anticipated.
Lastly, Sarode appears to affix the fins to the sidewalls of the process kit enclosure, whereas claim 1 now requires said fins to extend from a “vertical post.” Wong, however, discloses an analogous process kit enclosure in which dedicated posts (1129) are provided to support an array of horizontal fins (1130), thereby demonstrating the suitability of this alternative configuration ([0166]; Fig. 17C). It would have been obvious to integrate a plurality of vertical posts within Sarode’s enclosure to bear the horizontal fins, as combining prior art elements according to known methods to yield predictable results is within the scope of ordinary skill.
Claim 2: Sarode does not address the feature of a retention device. Wong, though, provides a retention device post spanning between the top and bottom wall and situated on the front door of an enclosure system. The post comprises horizontal fins (1135) to secure the kit rings disposed inside ([0167]; Fig. 17F). It would have been obvious to incorporate a retention device within Sarode’s process kit to achieve the predictable result of enhancing the security of the rings during transport. 
Claims 3-4: As Wong’s retention device is disposed within a hinged door, said device is “rotatable” to both the secured and unsecured positions, i.e., when the door is closed, the fin is disposed over the carrier, and when the door is open, the fin is not above the carrier. In the latter position, the door is open, necessarily thwarting a transfer operation. The examiner understands this result to be commensurate with the claimed effect of blocking the attachment of the top cover. 
Claim 5: Any of Sarode’s support structures can be taken as a means of identification.
Claim 6: Sarode is silent regarding the claimed feature of a transparent window. In supplementation, Wong integrates a transparent window in the backside of the pod to permit users to visually assess the holding status of the rings therein [0164]. It would have been obvious to the skilled artisan to incorporate a window within Sarode’s process kit to enable facile assessment without having to open the enclosure.
Claim 8: The examiner considers Sarode’s support structures to be “combed” in that their fins imbue a toothed-type structure. Further, the placement of the ring carriers is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can simply position them accordingly. 
Claim 9: Sarode’s enclosure system is capable of accommodating a wafer, whereby expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)). As shown by Figure 9, Sarode discloses first through sixth horizontal fins.
Claim 10: Sarode shows a schematic of the cassette in Figure 9, but is silent regarding the feature of side handles. In supplementation, as delineated by Figure 11, Wong discloses a process kit enclosure provided with side handles, whereby one of said handles may be taken as the “overhead transfer flange.” It would have been obvious to the skilled artisan affix handles to Sarode’s cassette to achieve the predictable result of facilitating its transport.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Inoue, US 2013/0341239. As shown by Figures 1-3, Inoue teaches a process kit enclosure system comprising a plurality of fins which support a carrier (22A) that, in turn, supports a workpiece (26) [0016].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716